Citation Nr: 0512479	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  00-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD) from August 19, 1998 to July 11, 2000.  

2.  Entitlement to an initial rating in excess of 50 percent 
for service-connected PTSD from July 11, 2000.  

3.  Entitlement to a rating in excess of 10 percent for 
service connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction of the veteran's case was 
subsequently transferred to the RO in Los Angeles, California 
as a result of the veteran's having changed his state of 
residence.  

In a February 1999 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent rating for the 
disorder, effective August 19, 1998.  In a January 2001 
rating decision, the RO increased the rating for PTSD from 10 
percent to 50 percent effective, July 11, 2000.  The veteran 
contends that he is entitled to a disability rating higher 
than 10 percent for PTSD for the period prior to July 11, 
2000, and higher than 50 percent for the period beginning on 
July 11, 2000.  The veteran perfected an appeal of these 
issues.  

In the February 1999 rating decision, the RO also continued a 
10 percent rating for bilateral pes planus, and denied 
service connection for a bilateral knee condition, a 
bilateral leg condition, and an ankle condition.  The veteran 
subsequently appealed those issues.  However, in a February 
2005 signed statement, the veteran withdrew his appeal as to 
the claims of entitlement to service connection for a 
bilateral knee condition, a bilateral leg condition, and an 
ankle condition.  The veteran did not withdraw his appeal as 
to his claim for an increased rating for pes planus. 

In October 2004, the Board remanded the case to the RO so 
that the veteran could be scheduled for a hearing before a 
Veterans Law Judge at the Los Angeles RO.  The veteran and 
his wife testified at a Travel Board in February 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  

The Board notes that during the veteran's February 2005 
hearing and in a December 2004 statement the veteran raised 
the issue of entitlement to a total rating based on 
individual employability due to his service connected 
disabilities.  As this matter has not yet been adjudicated, 
it is referred to the RO for appropriate action.
 
For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a); 38 
C.F.R. § 20.900 (c) (2003).

The issues of whether entitlement to increased ratings for 
bilateral pes planus and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

The Board observes that the VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  

The Board notes that during the veteran's February 2005 
hearing the undersigned Veterans Law Judge allowed for the 
record to be held open for 60 days in order to associate the 
records mentioned below with the veteran's claims file.  
After the hearing, the veteran completed the necessary forms 
authorizing the release of those records.  He also waived his 
right to have any newly submitted evidence first reviewed by 
the local VA office.  

Specifically, during the veteran's February 2005 hearing he 
and his wife indicated he received treatment from a private 
doctor for pes planus in 2005.  Immediately after the 
hearing, the veteran completed an authorization and consent 
to release information to the Department of Veteran's Affairs 
form, VA Form 21-4142, revealing he received treatment in 
2005 for pes planus from Dr. S.R., located at 18909 Sherman 
Way Suite B, Reseda, California 91335.  There is no 
indication in the veteran's claims file that the RO attempted 
to obtain these records.  

The veteran also completed an authorization and consent to 
release information to the Department of Veterans Affairs 
form, VA Form 21-4142, indicating he received treatment for 
pes planus and PTSD from Dr. F. located at 1544 South Broad 
Street, Trenton, New Jersey 08610 from 2000 to 2003.  The 
Board notes the veteran's claims file does include a June 
2000 letter from Dr. F. indicating that the veteran received 
treatment for his psychiatric disorder.  However the 
veteran's medical records from Dr. F. were not associated 
with the claims file.  Consequently, on remand, the RO should 
attempt to obtain the veteran's treatment records from the 
both Dr. F. and Dr. S.R.  See 38 U.S.C.A. § 5103A.  

Additionally, after the veteran's February 2005 hearing, he 
completed authorization and consent to release information to 
the Department of Veterans Affairs forms, VA Form 21-4142, 
indicating he received treatment for PTSD at the Lyons, New 
Jersey VA medical center, the Sepulveda, California VA 
outpatient treatment center, the East Orange, New Jersey VA 
outpatient treatment center, and the Trenton, New Jersey VA 
outpatient treatment center. 

The veteran's claims file includes medical records from the 
West Los Angeles VA outpatient treatment center, the 
Sepulveda, California VA outpatient treatment center, the 
East Orange, New Jersey VA medical center, the Trenton, New 
Jersey VA outpatient treatment center, and the Brick, New 
Jersey VA outpatient treatment center for the dates indicated 
by the veteran.  

However, the veteran's claims file does not include medical 
records from the Lyons, New Jersey VA medical center from 
2000 to 2003.  There is no indication in the veteran's claims 
file that the RO attempted to obtain these records.  
Consequently, on remand, the RO should attempt to obtain the 
veteran's medical records from the Lyons, New Jersey VA 
medical center.  See 38 U.S.C.A. § 5103A.  

Finally, the Board acknowledges that this remand will 
necessarily impose additional delay on the adjudication of 
this case.  In view of such, the RO should make efforts to 
ensure that the veteran's private and VA treatment records 
are up-to-date prior to return of this case to the Board.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the 
veteran's treatment records for pes 
planus and PTSD from Dr. F. located 
at 1544 South Broad Street, Trenton, 
New Jersey 08610 from 2000 to 2003.  

2. The RO should obtain the 
veteran's treatment records for pes 
planus from Dr. S.R., located at 
18909 Sherman Way Suite B, Reseda, 
California 91335 from 2005.  

3.  The RO should obtain the names and 
addresses of 
all medical care providers who treated the 
veteran for 
pes planus and PTSD since February 2005, if 
any.  After securing any necessary release, 
the RO should obtain copies of such records 
that are not in file.  If the RO is not able 
to 
obtain the identified records, the claims file 
should be documented to that effect and the 
veteran 
so notified.

4.  The RO should obtain the 
veteran's treatment records for PTSD 
from the Lyons, New Jersey VA 
medical center from 2000 to 2003.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
the RO should re-adjudicate the 
issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case 
and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	N.R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).


